Citation Nr: 9935402	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  94-41 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for a nervous 
disorder, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1988 to July 
1992.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1992 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which an evaluation in excess of 10 
percent disabling was denied for a nervous disorder.  

REMAND

Having reviewed the record, the Board has determined that 
further evidentiary development is required prior to 
adjudication of the claim on appeal.  Specifically, the 
record includes a January 1999 report of contact in which it 
is noted that outpatient records, showing treatment for the 
veteran at the New Orleans VAMC, are in existence for the 
year 1994.  However, when these records were recently sought 
from that facility, no records were obtained from that year 
and it appears that records were only requested for the 
period of October 1994 to the present time.  At the time of 
the RO's rating decision in September 1994, records were 
considered for the period up to and including January 20, 
1994.  As such, it appears that records of outpatient 
treatment may be missing for the period between January and 
October of 1994.  As VA has been put on notice of the 
existence of records dated in 1994, the Board believes that a 
Remand is necessary at this time so that these records may be 
sought and obtained.  

In addition, the Board is of the opinion that the veteran 
should again be scheduled for a VA psychiatric examination.  
The record indicates that he failed to report for an 
examination which was scheduled for him in conjunction with 
this claim in May 1999.  It appears that he did receive 
notice of the examination as it was initially scheduled, 
because he called to cancel that examination and was 
rescheduled for a date approximately one week later.  Thus, 
the record suggests that the veteran is willing to report for 
a new examination.  In light of the fact that he has not yet 
been psychiatrically examined in light of the recently 
revised rating criteria pertaining to evaluation of mental 
disorders, the Board has decided that the veteran should be 
afforded another opportunity to report for a compensation and 
pension examination.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
ask that he provide information regarding 
the dates and location of any psychiatric 
treatment he has received since the time 
of his discharge from service, from 
either VA or private sources.  The 
veteran should be informed that his 
failure to respond to the RO's request 
may preclude consideration of evidence 
which is helpful to his claim.  Utilizing 
the information provided by the veteran, 
the RO should contact all named 
caregivers and facilities in order to 
request copies of the veteran's post-
service medical records, apart from those 
records which have previously been 
associated with the claims folder.  In 
particular, the RO should request that 
the New Orleans VAMC provide copies of 
any available treatment records which are 
dated for the period of January 1994 to 
October 1994, as such records have not 
previously been requested from that 
facility.  All documentation and 
correspondence generated during the 
course of this evidentiary development 
should be associated with the claims 
folder.  

2.  The RO should schedule the veteran 
for a psychiatric examination by a VA 
physician, in order to determine the 
current nature and severity of his 
service-connected nervous disorder, to 
include all special tests/studies as 
indicated.  The test(s) chosen should be 
those that would assist the reviewing 
physician in attributing any current 
symptomatology to diagnosis and 
assessment of the relative severity of 
each diagnosis and its associated 
symptomatology.  A complete, multi-axial 
diagnosis should be provided, including a 
Global Assessment of Functioning (GAF) 
score and explanation of what the 
assigned score represents.  The 
examination should be conducted in light 
of the recently revised rating criteria 
pertaining to mental disorders, as found 
in 38 C.F.R. § 4.130 (1999), and a 
complete review of the veteran's 
psychiatric and medical history should be 
conducted prior to the examination.  To 
that end, the examiner should be provided 
with the claims folder, a copy of this 
remand, and the revised rating criteria 
as noted.  Complete rationales and bases 
should be provided for any opinion given 
or conclusion reached.  

The veteran should be notified of the 
scheduled date and time of this 
examination at his latest address of 
record, and he should be informed of the 
potential consequences of his failure to 
report.  If at all possible, a copy of 
the examination notification letter 
should be associated with the claims 
folder.  

3.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If any development remains incomplete, 
appropriate corrective measures should be 
taken.  If the report of the VA 
physician-reviewer does not contain all 
of the requested findings and opinions, 
it should be returned for completion.  

4.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the appellant's claim based on all 
of the evidence which is now of record, 
in order to determine whether a favorable 
outcome is now warranted.  If the 
decision remains adverse, the RO should 
provide the appellant and his 
representative with a Supplemental 
Statement of the Case, along with an 
adequate period of time within which to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further action, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this REMAND is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












